PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/602,908
Filing Date: 23 May 2017
Appellant(s): KHAYAT et al.



__________________
[Ray A. King]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 are rejected under 35 U.S.C. 112(b).
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over A. Ferrara et al. The Boost Transistor: a Field Plate Controlled LDMOST (Ferrara hereinafter) in view of Zhang et al (US 2016/0118894 and Zhang hereinafter) further in view of Disney (US 2013/0020632).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over A. Ferrara et al. The Boost Transistor: a Field Plate Controlled LDMOST (Ferrara hereinafter) in view of Zhang et al further in view of Disney further in view of Chang et al. (US 2013/0292763 and Chang hereinafter).
Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of A. Ferrara et al. further in view of Disney
 (2) Response to Argument
Appellant argues in regards to claim 1: 
Rejection of claim 1 under 35 U.S.C. 112 as being indefinite for failing to particularly claim the subject matter is improper. Appellant asserts that a person of ordinary skill in the art would understand the term “approximately” as it is used in the context of claim 1.
Examiner reply:

The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-7 are also rejected under 35 U.S.C. 112(b), because they inherit the deficiency of the claim(s) they respectively depend upon.
Appellant argues in regards to claim 1 and 8
Appellant argues:
Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over A.
Ferrara et al. The Boost Transistor: a Field Plate Controlled LDMOST (Ferrara hereinafter) in view of Zhang et al (US 2016/0118894 and Zhang hereinafter) further in view of Disney (US 2013/0020632) is improper.
Claim 1 recites in part “. . . the upper voltage of the field plate control signal is approximately equal to the upper voltage of the gate control signal.  Ferrara in view of Zhang in view of Disney fails to disclose or suggest a field plate control signal approximately equal to the 
Examiner reply:
Examiner respectfully disagrees. Ferrara in view of Zhang in view of Disney clearly teaches [see fig. 8 annotated drawing below ref. Ferrara] the upper voltage [voltage at time between 100 and 400 ps, of fig. 8 as shown below] of the field plate control signal [Vboost, figs. 7 and 8] approximately equal to the upper voltage [voltage shown at time between 100 and 400 ps, of fig. 8 as shown below] of the gate control signal [Vgate, figs. 7 and 8], i.e., the upper voltage difference between Vgate and Vboost (at time between 100 and 400 ps, of fig. 8 as shown below) is less than 1V and considered as an approximately equal voltage.

    PNG
    media_image2.png
    575
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    839
    1493
    media_image3.png
    Greyscale

Appellant argues:
Rejection of claims 8-17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of A. Ferrara et al. further in view of Disney is improper.
Claim 8 is nonobvious because the prior art cited does not teach or suggest the claim limitations “. . . a field plate partially overlapping the oxide layer and extending beyond the oxide layer above a drain drift region”.
Examiners reply: 
After careful review, examiner respectfully disagrees. Zhang et al. in view of A. Ferrara et al. further in view of Disney discloses [see annotated drawing below fig. 1, ref. Disney] a gate layer [108, fig. 1] on top of and overlapping the oxide layer [113/114, fig. 1], and a field plate [109, fig. 1] partially overlapping the oxide layer [114, fig. 1] and extending beyond the oxide layer above a drain drift region [103, fig. 1].


    PNG
    media_image4.png
    785
    797
    media_image4.png
    Greyscale

Appellant argues in regards to claims 2-7
Claims 2-7, which depend from claim 1, are also nonobvious in view of the cited prior art.
Examiner reply:
Appellant argues the rejection of claims 2-7 are based on the arguments made to claim 1. However, since arguments 1 have not been found persuasive, as stated above, therefore these 
Appellant argues in regards to claims 9-17
Appellant asserts that claims 9-17 are nonobvious because they depend from and further limit nonobvious claim 8.
Examiner reply:
Appellant argues the rejection of claims 9-17 are based on the arguments made to claim 8. However, since arguments to claim 8 have not been found persuasive, as stated above, therefore these arguments regarding claims 9-17 is not found persuasive. For the above reasons, it is believed that the rejections should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        
/DANIEL J WU/
RQAS, OPQA    






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.